                               WILKOFSKY, FRIEDMAN, KAREL & CUMMINS
JONATHAN J. WILKOFSKY♦                        ATTORNEYS AND COUNSELORS AT LAW                              CONNETICUT OFFICE:
                                                                                                           1 ELIOT PLACE, 3RD FL.
MARK L. FRIEDMAN♦                                  299 BROADWAY • SUITE 1700
                                                                                                             FAIRFIELD, CT. 06824
DAVID B. KAREL□♦▲ (Retired)                       NEW YORK, NEW YORK 10007
HARRY A. CUMMINS◊♦▲                              TEL: (212) 285-0510 / (888) 285-0510                       FLORIDA OFFICE:
                                                 FAX: (212) 285-0531 / (877) 285-1341        270 SOUTH CENTRAL BLVD, STE. 203
                                                                                                            JUPITER, FL 33458

ROMAN RABINOVICH◊♦                                        www.wfkclaw.com                                    LOUSIANA OFFICE:
                                                                                                       330 CARONDELET STREET
                                                                                                         NEW ORLEANS, LA 70130

R. RAY ORRILL, JR., • OF COUNSEL                                                                           NEW JERSEY OFFICE:
LESLIE E. LITTLE, ■ OF COUNSEL                                                                                   4499 ROUTE 27
KEITH A. SELDIN, *♦ OF COUNSEL                                                                              KINGSTON, NJ 08528
KEVIN A. COLES, □ OF COUNSEL
CATHERINE L. CREAGER, □ OF COUNSEL                                                                       PENNSYLVANIA OFFICE:
LESLIE JONES-THOMAS, ♦ OF COUNSEL                                                                1835 MARKET STREET, SUITE 2700
DAVID C. INDIANO, ◦▼OF COUNSEL                                                                           PHILADELPHIA, PA 19103
JEFFREY M. WILLIAMS, ▼OF COUNSEL
□ADMITTED CT                                                                                               PUERTO RICO OFFICE:
*ADMITTED FL                                                                                      207 DEL PARQUE STREET, 3RD FL.
•ADMITTED LA                                                                                                  SAN JUAN, PR 00912
◊ADMITTED NJ
♦ADMITTED NY
◦ ADMITTED OH
                                                  June 2, 2021                                                    TEXAS OFFICE:
                                                                                                      2229 SAN FELIPE, SUITE 1000
▲ADMITTED PA                                                                                                  HOUSTON, TX 77019
▼ADMITTED PR
■ADMITTED TX
         Honorable Barbara C. Moses
                                                                                        6/2/21
         United States Courthouse
         500 Pearl Street, Room 740
         New York, NY 10007-1312
                                  RE:                     Coral Realty LLC v. Federal Ins. Co.
                                                             Docket No.: 1:17-cv-1007-LTS-BCM
         Dear Magistrate Judge Moses:
              Please treat this letter as plaintiffs’ motion to adjourn the
         conference call scheduled for this afternoon pursuant to the prior order
         of the court.
              As we previously explained, since our mediation, Coral and Federal
         have been focused on resolving the litigation before you and have made
         significant progress. Because we feel that the resolution with Federal
         will then allow us to better address settlement of the State claims, we
         have put all of our effort into that settlement and as such, there has
         been minimal discussion with State defendants.
                 Based upon the foregoing we are requesting a 2 week extension of the
         due date for the joint report and an adjournment of today’s conference
         call. We are hopeful that we will be in a better position with respect
         to the Federal settlement and will have had more substantive discussions
         with the State defendants at that time. Federal concurs in this request.
         Application GRANTED. The continued      Sincerely,
         settlement conference is adjourned to June 17,
         2021, beginning at 2:00 p.m. The parties' joint
         settlement letter is due by June 14, 2021. The
                                                                   WILKOFSKY, FRIEDMAN,
         parties shall promptly serve this order on all non-        KAREL & CUMMINS
         party participants. SO ORDERED.
                                                                   By:
         ___________________                                                JONATHAN J. WILKOFSKY
         Honorable Barbara C. Moses
         June 2, 2021
